Citation Nr: 1607601	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  11-08 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right knee strain for the period from January 30, 2009, to May 17, 2011.

2.  Entitlement to an initial evaluation in excess of 10 percent for limitation of extension of the right knee for the period from May 20, 2010, to May 17, 2011.

3.  Entitlement to an initial evaluation in excess of 30 percent for right knee total arthroplasty on or after July 1, 2012.

4.  Entitlement to an initial evaluation in excess of 10 percent for a left knee strain for the period from January 30, 2009, to August 14, 2012.

5.  Entitlement to an initial evaluation in excess of 30 percent for a total left knee arthroplasty on or after October 1, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted service connection for a right knee strain and a left knee strain, and assigned separate 10 percent evaluations, effective from January 30, 2009.  The Veteran appealed the assigned evaluations.

In a January 2011 rating decision, the RO assigned a separate 10 percent evaluation for limitation of extension of the right knee, effective from May 20, 2010.  

In a July 2011 rating decision, the RO assigned a temporary total evaluation for right knee arthroplasty, effective from May 17, 2011, and a 30 percent evaluation, effective from July 2, 2012.  

In a March 2013 rating decision, the RO assigned a temporary total evaluation for left knee arthroplasty, effective from August 14, 2012, and a 30 percent evaluation, effective from October 1, 2013.  

In December 2014, the Board remanded the case to the Appeals Management Center (AMC) for further development.  The case has since been returned to the Board for appellate review.

During the pendency of the appeal, in a May 2015 rating decision, the AMC granted service connection for linear scars from the bilateral knee arthroplasties and assigned separate noncompensable evaluations for each knee.  

As noted in the December 2014 remand, the Veteran testified before a Veterans Law Judge in March 2012; however, the electronic recording of that hearing was unsuccessful.  Therefore, the Veteran was offered another opportunity to provide testimony at a hearing before the Board.  In February 2013, the Veteran testified at a hearing before another Veterans Law Judge.  The Veterans Law Judge who conducted the second hearing is no longer employed at the Board.  In July 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

Additionally, the Board notes that the Veteran has submitted claims for a temporary total evaluation for right knee surgery requiring convalescence from an August 7, 2014, revision of his right knee arthroscopy.  In a June 2015 rating decision, the RO assigned a temporary total evaluation for left knee surgery requiring convalescence, effective from August 7, 2014, and a 30 percent evaluation, effective from September 30, 2014.  Although the Veteran has not appealed this decision, the Board finds that the AOJ must address the pending issue with respect to a temporary total evaluation for the right knee for an August 7, 2014 surgery, and clarify whether the June 2015 rating decision granting a temporary total evaluation for the left knee for an August 7, 2014, surgery was an error.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to an initial evaluation in excess of 30 percent for right knee total arthroplasty on or after July 1, 2012, and entitlement to an initial evaluation in excess of 30 percent for a total left knee arthroplasty on or after October 1, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from January 30, 2009, to May 17, 2011, the Veteran's right knee strain was productive of painful motion, but was not productive of actual or functional flexion limited to 30 degrees; recurrent subluxation or lateral instability; dislocated semilunar cartilage; ankylosis; impairment of the tibia and fibula; or genu recurvatum.

2.  For the period from May 20, 2010, to May 17, 2011, the Veteran's right knee strain was productive of painful motion, but was not productive of actual or functional extension limited to 15 degrees.

3.  For the period from January 30, 2009, to August 14, 2012, the Veteran's left knee strain was productive of painful motion, but was not productive of actual or functional flexion limited to 30 degrees; recurrent subluxation or lateral instability; dislocated semilunar cartilage; ankylosis; impairment of the tibia and fibula; or genu recurvatum.

4.  For the period from September 14, 2011, to August 14, 2012, the Veteran had limitation of extension of the left knee to 10 degrees.


CONCLUSIONS OF LAW

1.  For the period from January 30, 2009, to May 17, 2011, the criteria for an initial rating in excess of 10 percent for a right knee strain have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5257-5263 (2015).

2.  For the period from May 20, 2010, to May 17, 2011, the criteria for an initial rating in excess of 10 percent for limitation of extension of the right knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5257-5263 (2015).

3.  For the period from January 30, 2009, to August 14, 2012, the criteria for an initial evaluation in excess of 10 percent for left knee strain have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5257-5263 (2015).

4.  For the period from September 14, 2011, to August 14, 2012, the criteria for a separate 10 percent rating for limitation of extension of the left knee have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his bilateral knee disabilities.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment records and Social Security Administration (SSA) treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.

In this case, the Veteran was afforded VA examinations in August 2009, May 2010, and September 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiners described the knee disabilities in detail sufficient to allow the Board to make a fully informed determination.  Id.  

While there is evidence indicating that the severity of the Veteran's bilateral knee disabilities has increased, this decision is limited to the periods prior to the Veteran's temporary total evaluations for his right and left knee arthroplasties.  His claims pertaining to increased evaluations following his knee surgeries are discussed in the remand section below.  

Thus, the Board finds that there is adequate medical evidence of record to make a determination for the issues being decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

With regard to the December 2014 remand, the Board finds that the AMC substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC sent the Veteran medical authorization forms to secure potential private medical evidence, obtained outstanding VA treatment records and SSA records and associated them with the electronic claims file, and provided the Veteran with an adequate VA examination for his bilateral knee disabilities.  As such, the AMC has substantially complied with the Board's instructions.

With regard to the July 2014 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfills two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claims on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and his representative outlined the increased rating issues on appeal and engaged in a discussion as to the substantiation of those claims.  The Veteran's specific bilateral knee symptomatology was discussed in detail by the parties at that hearing.  In fact, the Veteran's representative spent a considerable amount of time identifying the relevant evidence and interviewing the Veteran.  The Veterans Law Judge also clarified whether any additional relevant evidence was available which could substantiate these claims.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

A veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

If a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98.  In addition, a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion was considered.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

Because the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  See VAOPGCPREC 9-98.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). 

In this case, the Veteran's service-connected right knee disability is currently assigned a 10 percent evaluation for the period from January 30, 2009, to May 17, 2011, pursuant to Diagnostic Code 5260, and a separate 10 percent evaluation for the period from May 20, 2010, to May 17, 2011, pursuant to Diagnostic Code 5261.  His service-connected left knee disability is assigned a 10 percent evaluation for the period from January 30, 2009, to August 14, 2012, pursuant to Diagnostic Code 5260.

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage. Semilunar cartilage is the meniscus lateralis articulationis genus (lateral meniscus) and the meniscus medialis articulationis genus (medial meniscus).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 273, 1013 (28th ed. 1994).

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

In addition, Diagnostic Code 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to increased or separate ratings for his bilateral knee disabilities.  

During the August 2009 VA examination, the Veteran reported constant, dull right knee pain at rest.  He rated the pain as 9 out of 10 in severity.  He stated that he did not have any pain in the left knee.  He denied having any weakness, stiffness, or fatigability in the either knee at rest.  He indicated that his right knee gave out once every two years and that his left knee had not given out since the onset of his pain in 2005.  He reported that neither knee locked with ambulation.  The examiner noted that the Veteran did not have a history of inflammatory arthritis in either knee.  On examination, the Veteran demonstrated bilateral knee extension to 0 degrees, right knee flexion to 120 degrees, and left knee flexion to 130 degrees.  He experienced mild pain from 110 to 120 degrees of flexion in the right knee and from 120 to 130 degrees of flexion in the left knee.  He also experienced mild pain in both knees at the end of extension at 0 degrees.  With repetitive range of motion testing, there was no additional loss of function in either knee from pain, fatigue, weakness, or lack of endurance.  The Veteran indicated that, during flare-ups, the pain in his right knee caused an additional 10 percent limitation of function in his daily activities and that the pain in his left knee caused an additional 30 percent limitation of function in his daily activities.  The examiner noted that both of the knee joints were clinically stable.  McMurray sign and drawer sign testing was negative, and there was no laxity in either knee joint.  There was moderate crepitation on active and passive range of motion testing in both knees.  X-rays dated in January 2007 and March 2008 showed severe osteoarthritis in the right knee joint and moderate osteoarthritis in the left knee joint.  

During the August 2009 VA examination, the Veteran stated that he was unemployed for four to five months.  He indicated that his last occupation was working as a patient transportation aide at the Philadelphia VA Medical Center (VAMC) from February 2008 to September 2008.  He reported that he worked in customer service for a bank for three and a half years and as a retail manager for a shoe store for four years.  He stated that he was able to perform his occupations in customer service for the bank, retail manager for the shoe store, and as a transportation aide for VA despite his bilateral knee disabilities with limitations.  He reported that walking for more than 10 minutes or standing for more than 20 to 30 minutes resulted in flare-ups of his bilateral knee pain at work.  He also indicated that his activities of daily living were not affected by his bilateral knee disabilities.

In an April 2010 VA rheumatology note, the Veteran indicated that he was not currently working, but that he was looking forward to returning to school in the fall to train as a respiratory therapist.  He indicated that he had a good response from a September 2009 steroid injection in his right knee.  He stated that it lasted approximately two months before it wore off.  He denied having any swelling or giving way of his right knee.  The rheumatologist noted that the Veteran had significant crepitus in his right knee with full range of motion and strength intact.  

During a May 2010 VA examination, the Veteran reported constant, sharp pain, stiffness, weakness, and lack of endurance in his knees.  He denied having any instability or flare-ups of knee pain.  On examination, the Veteran demonstrated right knee extension to -10 degrees with pain at 10 degrees, right knee flexion to 45 degrees with pain at 45 degrees, left knee extension to 0 degrees with no pain, and left knee flexion to 60 degrees with pain at 60 degrees.  Repetitive motion testing limited the Veteran's bilateral range of motion by pain, fatigue, weakness, and lack of endurance.  No instability of either knee was noted.  There was no joint effusion, warmth, or redness observed in either knee.  

During the May 2010 VA examination, the Veteran indicated that his activities of daily living had been affected by his bilateral knee pain.  Specifically, he stated that he was unable to walk more than half a block or climb more than one flight of stairs without having increased pain.  He noted that he stopped frequently when he had to climb stairs, but that he tried to avoid them altogether.  He indicated that he was unable to keep working as a part-time nursing assistant since 2008 due to pain in his legs.  

During an October 2010 VA physical therapy consultation, the Veteran stated that he had bilateral knee pain that was worse in his right knee than his left knee.  The physical therapist noted a varus deformity in the right knee and that the right calf was smaller than the left calf.  The Veteran demonstrated right knee active range of motion from 0 to 110 degrees and left knee active range of motion from 0 to 115 degrees.  McMurray's, valgus and varus stress, and anterior and posterior drawer tests were negative.  The physical therapist indicated that the Veteran had gross weakness in his right lower extremity and limited range of motion and muscle tightness in his bilateral lower extremities.  The Veteran also reported stiffness and pain at night in his right knee.  The physical therapist noted that the Veteran's symptoms were consistent with osteoarthritis.

In December 2010 VA treatment notes, the Veteran complained of severe right knee pain.  

During a September 2011 VA examination, the Veteran complained of constant pain, weakness, stiffness, giving way, and locking of his left knee.  He denied having fatigability or lack of endurance.  He reported that, when his left knee had given way, he had almost fallen and had to catch himself.  He denied ever falling due to his left knee giving way.  On examination, the Veteran demonstrated left knee extension to 10 degrees and flexion to 95 degrees with pain throughout.  Repetitive range of motion testing did not additionally limit range of motion with pain, fatigue, weakness, or lack of endurance.  There was a negative McMurray sign, and there was no anterior, posterior, or lateral instability, but there was mild crepitus.  A March 2011 x-ray of the left knee showed osteoarthritic changes with marked narrowing of the medial and lateral joint compartments with bone spurring.

During the September 2011 VA examination, the Veteran reported that he was a student at a community college and that he did not work.  He indicated that he was able to pursue his studies despite his knee pain.  He related that his activities of daily living were impacted by his left knee disability and that he was able to stand for no more than five minutes and was unable to walk more than 10 minutes without resting.  He noted that he was unable to run or squat and that he was limited on how many steps he could take.  He stated that, if he climbed any stairs, he had to do it very slowly and take frequent rests, and he was unable to ascend multiple flights.

Initially, the Board finds that the Veteran is not entitled to higher initial evaluations under Diagnostic Code 5260 for limitation of flexion.  The record shows that right knee flexion left knee flexion were not limited to 30 degrees to warrant higher ratings for the periods on appeal.  In fact, during the August 2009 VA examination, the Veteran demonstrated right knee flexion to 120 degrees with mild pain between 110 and 120 degrees  and left knee flexion to 130 degrees with mild pain between 120 and 130 degrees.  An April 2010 VA treatment note documented full range of motion for the right knee.  During the May 2010 VA examination, the Veteran had right knee flexion to 45 degrees with pain at 45 degrees and left knee flexion to 60 degrees with pain at 60 degrees.  Subsequently, an October 2010 VA physical therapy note indicated that the Veteran demonstrated right knee flexion to 110 degrees and left knee flexion to 115 degrees.  In addition, during a September 2011 VA examination, the Veteran had left knee flexion to 95 degrees with pain throughout range of motion testing.  As such, the current 10 percent ratings assigned contemplate the Veteran's symptomatology of painful motion, and increased evaluations under Diagnostic Code 5261 are not warranted.

The Board also finds that the Veteran is not entitled to a higher evaluation under Diagnostic Code 5261 for limitation of extension of the right knee for the period on appeal.  Specifically, for the period from May 10, 2010 to May 17, 2011, the record does not show right knee extension was limited to 15 degrees to warrant a higher evaluation.  During the May 2010 VA examination, the Veteran demonstrated right knee extension to -10 degrees with pain at 10 degrees.  An October 2010 VA physical therapy note documented right knee extension to 0 degrees.  Thus, the Veteran does not meet the criteria for a higher 20 percent evaluation for right knee limitation of extension under Diagnostic Code 5261.

Nevertheless, the Board does find that the Veteran meets the criteria for a separate 10 percent rating, but no higher, for limitation of extension of the left knee during the period on appeal.  While the Veteran demonstrated left knee extension to 0 degrees during the August 2009 and May 2010 VA examinations and during an October 2010 VA physical therapy consultation, he demonstrated a limitation of extension to 10 degrees during the September 2011 VA examination.  Therefore, since September 14, 2011, the Veteran warrants a separate 10 percent evaluation for limitation of extension of the left knee; however, he did not demonstrate limitation of extension to 15 degrees to warrant a higher 20 percent rating.

In an effort to afford the Veteran the highest possible rating, the Board has also determined whether any other rating criteria are applicable.

In considering the criteria of Diagnostic Code 5257, the Board notes that, during the August 2009 VA examination, the Veteran reported that his right knee gave out once every two years and that his left knee had not given out since the onset of his knee pain in 2005.  In addition, during the September 2011 VA examination, he reported that, when his left knee had given way, he had almost fallen and had to catch himself, but he denied falling due to his left knee giving out.  Despite his reports that he had instability during the August 2009 and September 2011 VA examinations, in an April 2010 VA treatment note, he denied any right knee instability, and during the May 2010 VA examination, the Veteran denied instability in either knee.  Notably, there is no objective evidence of instability in either knee during the periods on appeal.  Specifically, the August 2009 VA examiner noted that both of the knee joints were clinically stable, that McMurray sign and drawer sign testing was negative, and that there was no laxity in either knee joint.  The May 2010 VA examiner also noted that there was no instability of either knee.  In an October 2010 VA physical therapy consultation note, the physical therapist reported McMurray's, valgus and varus stress, and anterior and posterior drawer tests were negative in both knees.  The September 2011 VA examiner further found negative McMurray sign in the left knee.  Additionally, the September 2011 VA examiner noted that there was no anterior, posterior, or lateral instability of the left knee.  Notably, the VA examiner considered the Veteran's reported history and subjective complaints, including the sensation of instability and giving way, but they concluded that he did not have lateral instability based on objective testing.  Therefore, the Board finds the findings of the VA examiners to be probative, as they considered both the subjective and objective findings.  Moreover, there is no evidence of record of recurrent subluxation of either knee.  Thus, higher evaluations are not warranted under this diagnostic code. 

The Board has also considered whether higher or separate evaluations are warranted under any other diagnostic code.  However, as the evidence of record does not demonstrate that the Veteran has ankylosis of either knee, dislocated semilunar cartilage, symptomatic removal of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, he is not entitled to higher evaluations under Diagnostic Codes 5256 (ankylosis), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  There is simply no evidence of such manifestations.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Indeed, based on the aforementioned range of motion findings, the record shows that the Veteran's left and right knees are not fixated or immobile even when painful motion is considered.  Therefore, separate or higher ratings are not warranted under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, increased evaluations for the Veteran's right and left knee disabilities are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent evaluations, and no higher.  In this regard, the Board observes that the Veteran complained of pain throughout the period on appeal.  However, the effect of the pain in the Veteran's right and left knees is already contemplated in the assigned evaluations.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation beyond those already assigned.  Indeed, the September 2011 VA examiner noted that the Veteran's knees did not have any diminution with repetitive testing.  Even considering painful motion, he still did not have a decrease in range of motion in either knee.  Accordingly, the Board concludes that increased or separate evaluations are not warranted for the Veteran's service-connected right and left knee disabilities for the periods on appeal.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right and left knee disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right knee disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's chief complaints, including pain, are contemplated in the rating criteria.  

The Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations, as discussed above.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right and left knee disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

An initial evaluation in excess of 10 percent for a right knee strain for the period from January 30, 2009, to May 17, 2011, is denied.

An initial evaluation in excess of 10 percent for limitation of extension of the right knee for the period from May 20, 2010, to May 17, 2011, is denied.

An initial evaluation in excess of 10 percent for a left knee strain for the period from January 30, 2009, to August 14, 2012, is denied.

A separate 10 percent evaluation, but no higher, for limitation of extension of the left knee for the period from September 14, 2011, to August 14, 2012, is granted.


REMAND

The Veteran was most recently provided a VA examination in February 2015 in connection with the claims currently on appeal.  Thereafter, in a September 2015 statement, the Veteran indicated that his bilateral knee disabilities had worsened and that he had been treated in the emergency room for his right knee disability.  In a December 2015 statement, the Veteran's representative also noted that the Veteran's bilateral knee pain had increased in severity.  She specifically stated that the Veteran was only able to walk 30 to 50 feet and that he had intense knee pain after sitting for a period of time.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  While the Board notes the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, a more recent examination would be helpful for the purpose of ascertaining the current severity of the Veteran's service-connected bilateral knee disabilities in this case. 

Additionally, on remand, all outstanding, relevant VA records should be secured, to specifically include any notes pertaining to emergency treatment for the Veteran's right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral knee disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to specifically include VA treatment records dated since March 2015.  A specific request should also be made for any emergency department treatment for the Veteran's right knee disability since March 2015.
 
2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity of his service-connected right and left knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities.  In particular, he or she should provide the range of motion of the left and right knees in degrees.  The examiner should also comment on whether the Veteran has prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.
 
3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


